Citation Nr: 1645649	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  07-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for a lower back disability.


REPRESENTATION

Appellant represented by:	Andrew J. Smith


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from August to December 1975 and from July 1976 to April 1984.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2011, the Board, in pertinent part, remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board noted that the Veteran was incarcerated and, thus, unable to attend scheduled VA examinations.  In a March 2010 letter, he indicated that he was incarcerated in work release status and that the captain of the Decatur Work Release Program in which he was enrolled assured him that he would be able to attend an examination (4/5/10 VBMS Correspondence).  The Board remanded the Veteran's case to afford him a new VA examination to determine the current severity of his service-connected low back disability.

The AOJ made some attempts to provide the Veteran with the ordered VA examination (11/17/11 VBMS VA 21-2507a Request for Physical Examination; 2/27/12 VBMS VA Examination Letter; 3/15/12 VBMS VA 21-2507a; 4/17/12 VBMS VA 21-2407a; 4/17/12 VBMS VA Examination Letter; 6/14/12 VBMS VA 21-2507a; 6/14/12 VBMS Notification Letter; 1/17/13 VBMS VA 21-2507a; 1/17/13 VBMS Notification Letter).

AOJ personnel confirmed that the Veteran was at the Elmore Correctional Facility and talked with the Warden's secretary regarding having the Veteran undergo a VA examination at the VA medical center (VAMC) in Montgomery (7/10/12 VBMS Email Correspondence).  The Warden's secretary identified a point of contact (POC) to work with VA and the private security company used by the prison to transport inmates.  It was noted that, as the VAMC was not scheduling appointments, the RO was unable to provide information to the POC as to the day to request the private security company to transport the Veteran.

January 2013 e-mail correspondence indicates that a VA Compensation Service (CS) representative reported her contact with the Camden Community Work Center and was advised that it does not escort incarcerated inmates to hospitals (1/30/13 VBMS Email Correspondence, p.2).  The CS representative stated that "[a]ll efforts" were attempted to get the Veteran scheduled for a VA examination.

In March 2015, the AOJ was unable to contact the prison POC (3/11/15 VBMS SHARE Print Screen). 

In December 2015, the Veteran and his representative requested that the Veteran be scheduled for a new VA examination (12/9/15 VBMS Correspondence; 12/9/15 VBMS Third Party Correspondence).  The Veteran stated that VA may contact the prison warden for consideration of appearance and provided the name and phone number of his facility's new warden whom he thought would allow him to attend an examination or have a televised interview.  If neither was possible, VA was requested to rate the Veteran's disability on the available medical evidence.

Records indicate the Veteran is scheduled for release from prison in January 2017 (9/30/10 VBMS Third Party Correspondence).

Nevertheless, incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)). Further, "those who adjudicate claims of incarcerated veterans [are cautioned] to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.   

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.  The AOJ should undertake to provide the Veteran an examination in accordance with these provisions.

Other than the letters notifying the Veteran that a VA examination was requested at the VA Medical Center, and the July 2012 correspondence that the Veteran could be transported but the Montgomery VAMC was not scheduling appointments, the January 2013 email correspondence that the Veteran cannot be escorted to a hospital, and the March 2015 note regarding the AOJ's inability to contact the prison POC, there are no other records documenting any additional attempts made or measures taken by the AOJ to afford the Veteran an examination.  Indeed, it does not appear that the AOJ ever contacted or corresponded with the correctional facility to determine whether the medical personnel at the correctional facility could conduct an examination in accordance with VA examination worksheets or if a VA or fee-basis examiner could conduct the examination at the correctional facility.  

The AOJ should determine whether the Veteran continues to be incarcerated and if so, whether his release date is still in January 2017.  If he will indeed be released from prison in January 2017, then an examination should be provided after this time.  If the Veteran will remain incarcerated beyond January 2017 then the AOJ should coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine the current severity of his service-connected low back disability. 

If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, a VA examiner should review the Veteran's medical records and offer an assessment of the severity of the condition.

Recent medical records regarding the Veteran's treatment in the Alabama Department of Corrections/Correctional Medical Services/Prison Health Services since July 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment in the Alabama Department of Corrections/Correctional Medical Services/Prison Health Services since July 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. If it is confirmed that the Veteran will be released from incarceration in January 2017 then, after such release please arrange for a VA examination assessing his low back disability, containing range of motion testing consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) (testing active and passive motion, and weight-bearing and non weight-bearing). The examiner should report whether there is additional limitation of function of the low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain. All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically).  

The examiner should note the Veteran's reports of the extent of limitation of motion during flare-ups; state whether these reports can be interpreted as showing a specific degree of additional limitation of motion during flare-ups; and whether there is any medical reason for disregarding the Veteran's reports.

Findings should also be made with regard to radiculopathy affecting each lower extremity, if any.  The affected nerves should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, neuralgia, neuritis; or complete paralysis. 

The examiner should provide a full description of the effects the low back disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2005). 

If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge. 

3. If the Veteran will remain incarcerated beyond January 2017, then the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator, should confer with prison authorities to determine whether the Veteran should be (a) escorted to a VA medical facility for examination by VHA personnel; or (b) examined at the prison by VHA personnel; or (c) examined by prison medical providers at VA expense; or (d) examined by fee-basis providers contracted by VHA.  The response of the prison authorities, or the failure to respond, must be noted in writing and associated with the record.  

a. The examiner shoulder determine the current severity and all orthopedic and neurologic manifestations of the Veteran's low back disability. 

b. The claims folder must be reviewed by the examiner. 

c. This should include an examination to determine all neurologic abnormalities that result from the Veteran's low back disability.

d. The examiner should report whether there is additional limitation of function of the low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain. All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically). 

e. The examiner should note the Veteran's reports of the extent of limitation of motion during flare-ups; state whether these reports can be interpreted as showing a specific degree of additional limitation of motion during flare-ups; and whether there is any medical reason for disregarding the Veteran's reports.

f. Findings should also be made with regard to radiculopathy affecting each lower extremity, if any.  The affected nerves should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, neuralgia, neuritis; or complete paralysis. 

g. The examiner should provide a full description of the effects the low back disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2005). 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge. 

i. If a physical examination is not possible, an assessment offered by a VA examiner based on a review of medical records should be provided.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented assertions and medical history.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




